Gill, J.
This is an action of replevin brought against the defendant sheriff for the recovery of a stock of goods. The cause was tried by the court, sitting as. a jury, who found the issues for the plaintiffs, and from the judgment thereon defendant appealed. Sheriff' Smith is only a nominal party. The real contestants are two sets of creditors of one Leist, who lately did business as a merchant inSedalia, Missouri. The plaintiffs, Taylor and others claim the goods in controversy by virtue of a chattel mortgage executed by said Leist on March 8, 1889, to secure the payment of their respective claims against him, while the other creditors, the real defendants, assert title to the goods by reason of several executions in their favor and against said Leist, and which were levied on the goods subsequent to the date of plaintiffs’ mortgage. These judgments in favor of these last-named execution creditors were for the purchase price of the identical goods so levied on, and which now furnish the subject-matter of this litigation. Plaintiffs, mortgagees, however, had no notice, when they secured the mortgage, of the fact that there was anything owing on account of the goods.
Whatever may have heretofore been the law of this state, the latest decision of the supreme court, followed by a still later announcement from this court, clearly awards the superior title of these goods to the plaintiffs, mortgagees. Straus v. Rothan, 102 Mo. 261; Corning v. Rinehart, 45 Mo. App. 16. It is, therefore, unnecessary to notice the several questions suggested in appellants’ brief, since, under the law as declared in Straus v. Rothan, the judgment here is unquestionably for the right party, and must be affirmed.
All concur.